MEMORANDUM **
Elpidio Perez-Estrada, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen or reconsider the BIA’s previous order denying his motion to reopen based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen or reconsider, and review de novo claims of due process violations. Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 *554(9th Cir.2005). We deny the petition for review.
The BIA did not abuse its discretion by denying Perez-Estrada’s motion on the ground that he did not establish prejudice from the alleged ineffective assistance of counsel. See Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir.2003). Although Perez-Estrada contends that his former counsel should have presented additional evidence, he fails to establish that the absence of additional evidence may have affected the agency’s hardship determination. See id. at 902 (concluding there was no prejudice where evidence did not establish the requisite level of hardship).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.